DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuichi et al (JP2013018679 submitted in the IDS filed 3/15/2021) and in further view of Ammar et al (“On the clathrate form of elemental silicon, Si136: preparation and characterization of NaxSi136(x->0)” Solid State Sci. 6 (2004) 393-400). 
Shuichi discloses a method for preparing a Si-based clathrate comprising:
(1) mixing a Si powder, Ge powder, and Na, heating at a temperature of ≥650°C at a positive pressure to generate a compound comprising Si, Ge, and Na;
(2) heating the compound comprising Si, Ge, and Na under a negative pressure of ≤10Pa at a temperature of 300-450°C for 2-72 h;
(3) wherein the second heat treatment is intended to reduce the amount of Na (see [0011], [0022]).
	Shuichi further teaches that when the low-temperature vacuum treatment time is performed for 10 hours or more, the amount of Na contained in the type II Si clathrate is significantly reduced (see [0043]).
Regarding an alloy containing Na element and Si element, one of ordinary skill in the art recognize that Shuichi’s compound comprising Si, Ge, and Na is an alloy containing a Na element and a Si element since the step for production is identical to Applicant’s description of producing the alloy.
Claim 1 therefore differs from Shuichi in regards to the heating step comprising multiple separate steps with an intervening cooling step to a temperature of less than 340°C during the heating step preparing the Si-based clathrate compound.  Claim 1 further differs where the temperature range of the first heating step is 340-400°C, the second heating step is from 340 to 470°C, and the third heating step is 340-470°C.
Ammar discloses a method for synthesis of guest-free clathrate form of silicon comprising thermal treatment of NaSi in the temperature range of 340-420°C, purifying the sample by washing and drying, then submitted to repeated treatments under high vacuum at the same temperature as above until no more sodium was evaporated (see Page 394, Col 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Shuichi where the heat treatment comprises repeated treatments at the same temperature range as disclosed by Ammar, since Ammar suggests that repeated heat treatments allow the further reduction of Na and Shuichi suggests that reduced Na content is desirable for his type II clathrate ([0009]).
Regarding the intervening cooling step, since Ammar discloses a method where the sample is washed with diluted HNO3 and distilled water and dried before being submitted to repeated treatments, one of ordinary skill in the art would recognize that the sample is cooled to below 340°C.
Regarding the temperatures of the heating steps, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Shuichi and Ammar where the temperature of the heating steps is in any workable or optimum range overlapping with 340-450°C as disclosed by Shuichi including the claimed ranges and expect to produce the type II silicon clathrate as disclosed by Shuichi.
Regarding Claim 3, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Shuichi and Ammar where the temperature of the heating steps is in any workable or optimum range overlapping with 340-450°C as disclosed by Shuichi including the claimed ranges and expect to produce the type II silicon clathrate as disclosed by Shuichi.
Regarding Claim 4, Ammar discloses a method where the clathrate has residual sodium content as low as 35 ppm (see Abstract).
Regarding Claims 5-7, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Shuichi and Ammar where the time for heating is in any workable or optimum range overlapping with 2 to 72 hours as disclosed by Shuichi including the claimed ranges and expect to produce the type II silicon clathrate as disclosed by Shuichi.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record namely Shuichi and Ammar cited above do not teach or fairly suggest a method comprising wherein, in the third heating step, the Si-based clathrate compound is heated at a temperature of 340°C or more and less than 470°C, in combination with SiO.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        9/30/2022